                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Lotz International LLC,         )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00209-MR-WCM
                                       )
                 vs.                   )
                                       )
        Nancy Burnette, et al,         )
                                       )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




      Case 1:20-cv-00209-MR-WCM Document 8 Filed 10/05/20 Page 1 of 1
